 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Natacha Elizabeth Ruiz,                         No. CV-19-00070-PHX-DMF
10                    Plaintiff,
11       v.                                              ORDER
12       Commissioner of Social Security
         Administration,
13
                      Defendant.
14
15            At issue is Defendant’s denial of Plaintiff’s application for Title II disability
16   insurance benefits under the Social Security Act (“Act”). Plaintiff (“Claimant”) filed a
17   Complaint (Doc. 1) seeking judicial review of the denial, and the Court now considers
18   Claimant’s Opening Brief (Doc. 14), Defendant’s Response (Doc. 17), Claimant’s Reply
19   (Doc. 18), and the Administrative Record (Doc. 13, “R.”). This Court has jurisdiction
20   pursuant to 42 U.S.C. § 405(g) and with the parties’ consent to Magistrate Judge
21   jurisdiction pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the Court will
22   order the final decision of the Commissioner to be vacated and will remand this matter to
23   the Commissioner for further proceedings consistent with this Order.
24   I.       BACKGROUND
25            Claimant filed her application on December 17, 2014, alleging disability beginning
26   March 28, 2014 (later amended to February 18, 2015), and was denied initially on July 9,
27   2015,1 and upon reconsideration on January 26, 2016. (R. at 10, 102) Claimant requested
28
     1
         The ALJ misstates this date as July 1, 2000 in his decision. (R. at 10.) The correct date
 1   a hearing before an administrative law judge (“ALJ”), which was held on December 8,
 2   2017. (Id. at 10.) On April 18, 2018, the ALJ issued his decision finding Claimant not
 3   disabled (Id. at 10-19), which was upheld by the Appeals Council on November 8, 2018
 4   (Id. at 1-3). In reaching this conclusion, the ALJ found Claimant had the residual functional
 5   capacity (“RFC”):
 6          to perform light work as defined in 20 CFR 404.1567(b). She can
 7          occasionally climb ramps, stairs, and ladders but never ladders, 2 ropes or
            scaffolds. She can occasionally stoop, kneel, crouch and crawl. She can
 8          frequently reach, handle, fingers, and feel bilaterally. She must avoid
 9          concentrated exposure to hazards, including unprotected heights and moving
            machinery.
10
     (Id. at 15) In support of these findings, the ALJ stated:
11
            The residual functional capacity reached herein is supported by the objective
12
            medical evidence, the clinical findings, the longitudinal treatment record, the
13          claimant’s activities of daily living and observations from treating and
            examining physicians. The claimant’s back condition, chronic pain and other
14          conditions reasonably limit her to light work activity with additional postural,
15          manipulative and environmental limitations. This is consistent with the
            findings and opinion of the consultative examiner and supported by the
16          opinion of reviewing physicians. It is also consistent with the claimant’s
17          reported and observed activity levels.
18   (Id. at 18)

19          In formulating the RFC, the ALJ gave “greater weight” to the opinions of non-

20   examining state agency consultative physicians, and only “little weight” to the opinions of

21   Claimant’s treating physician. (Id. at 18.) The ALJ also discounted Claimant’s subjective

22   pain and symptom testimony. (Id. at 16.) A vocational expert (“VE”) testified that an

23   individual with the above RFC could perform past relevant work as a caseworker or

24   receptionist. (Id. at 83.) The ALJ found Claimant not disabled based on this testimony.

25   (R. at 18.)

26   is found in R. at 102.
27   2
       The ALJ appears to have made a typographical error here. When the ALJ posed the
28   hypothetical RFC to the VE, he stated the individual could “occasionally climb[] ramps or
     stairs and ladders,” but could “never climb any ropes or scaffolds.” (R. at 82-83.)

                                                 -2-
 1          Claimant brings this appeal alleging the ALJ committed materially harmful errors
 2   in weighing the medical opinion evidence and discounting Claimant’s subjective pain and
 3   symptom testimony. (Doc. 14 at 1-2) Claimant states that this appeal “focuses on [her]
 4   spinal impairment.” (Id. at 3.) Thus, the Court will limit its review to substantial evidence
 5   and errors in the ALJ’s analysis regarding Claimant’s spinal impairments.
 6   II.    STANDARD OF REVIEW
 7          This Court has jurisdiction pursuant to 42 U.S.C. § 405(g), which provides that a
 8   reviewing court may affirm, modify, or reverse the decision of the Commissioner, with or
 9   without remanding the cause for a rehearing. The district court reviews only those issues
10   raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503, 517 n.13
11   (9th Cir. 2001). The Court may set aside the decision only if it is not supported by
12   substantial evidence or is based on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.
13   2007). “Substantial evidence” is more than a scintilla, but less than a preponderance; it is
14   relevant evidence that a reasonable person might accept as adequate to support a conclusion
15   considering the record as a whole. Id.; see also Jamerson v. Chater, 112 F.3d 1064, 1067
16   (9th Cir. 1997) (“[T]he key question is not whether there is substantial evidence that could
17   support a finding of disability, but whether there is substantial evidence to support the
18   Commissioner’s actual finding that claimant is not disabled.”). The Court “must consider
19   the record as a whole and may not affirm simply by isolating a specific quantum of
20   supporting evidence.” Orn, 495 F.3d at 630. “Where the evidence is susceptible to more
21   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
22   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
23   III.   LEGAL STANDARD
24          To determine whether a claimant is “disabled” under the Act, the ALJ employs a
25   five-step process. See 20 C.F.R. § 404.1520(a)(4). The burden of proof is on the claimant
26   for the first four steps but shifts to the ALJ at the fifth step. Tackett v. Apfel, 180 F.3d
27   1094, 1098 (9th Cir. 1999). First, the claimant must show she is not presently engaged in
28   substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). Second, she must show she


                                                 -3-
 1   suffers from a “severe medically determinable” impairment(s). Id. § 404.1520(a)(4)(ii).
 2   Third, she must show that the impairment meets or equals an impairment in appendix 1 of
 3   subpart P of 20 C.F.R § 404. Id. § 404.1520(a)(4)(iii). However, if the claimant fails to
 4   satisfy step three, she can still make out a prima facie case of disability at step four by
 5   showing she is unable to perform any past relevant work and by meeting steps one and two.
 6   Id. § 404.1520(a)(4)(iv). The ALJ determines if the claimant met step four by assessing
 7   the claimant’s RFC. Id. At the fifth and final step, the burden shifts to the ALJ to show
 8   that the claimant is able to perform other work that exists in the national economy based
 9   on the claimant’s RFC, age, education, and work experience. Id. §§ 404.1520(a)(4)(v),
10   404.1560(c)(1).
11   IV.    DISCUSSION
12          Claimant argues the ALJ committed materially harmful error by: (1) rejecting the
13   medical source statements of Claimant’s treating primary care physician, instead granting
14   “greater weight” to the opinions of two non-examining consultative state agency reviewing
15   physicians (Doc. 14 at 1); and (2) rejecting Claimant’s pain and fatigue symptoms without
16   providing specific, clear, and convincing reasons supported by substantial evidence in the
17   record (Id. at 1-2). Each argument is addressed in turn.
18          A.     The ALJ erred in rejecting Claimant’s treating physician’s medical
19          opinions without providing specific, legitimate reasons
20          Claimant alleges the ALJ erred in rejecting her treating physician’s assessments,
21   instead assigning greater weight to the opinions of state agency reviewers who neither
22   examined her nor reviewed the entire medical record. (Doc. 14 at 8)
23          In assessing a claimant’s RFC, the ALJ must evaluate each medical opinion in the
24   record, assign a weight to each, and resolve any conflicts or ambiguities between them. 20
25   C.F.R. § 404.1527(c); Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014). Generally,
26   opinions of treating physicians are entitled to the greatest weight; opinions of examining,
27   non-treating physicians are entitled to lesser weight; and opinions of non-examining
28   physicians are entitled to the least weight. See Garrison, 759 F.3d at 1012. If an ALJ is to


                                                -4-
 1   depart from this hierarchy, the ALJ must articulate “specific and legitimate reasons
 2   supported by substantial evidence” when crediting the opinion of a non-examining
 3   physician over a controverted one of a treating physician. Id.
 4          In determining how much weight to give any medical opinion, the ALJ considers
 5   whether the physician examined the claimant; the length, nature, and extent of the treatment
 6   relationship (if any); the degree of support the opinion has, particularly from medical signs
 7   and laboratory findings; the consistency of the opinion with the record as a whole; the
 8   physician’s specialization; and “other factors.” 20 C.F.R. §§ 404.1527(c)(1)-(c)(6). An
 9   ALJ satisfies the “substantial evidence” requirement by providing a “detailed and thorough
10   summary of the facts and conflicting clinical evidence, stating [her] interpretation thereof,
11   and making findings.” Garrison, 759 F.3d at 1012. The “opinion of a non-examining
12   physician cannot by itself constitute substantial evidence that justifies the rejection of the
13   opinion of either an examining physician or a treating physician.” Lester v. Chater, 81
14   F.3d 821, 831 (9th Cir. 1996). However, the “opinions of non-treating or non-examining
15   physicians may [] serve as substantial evidence when the opinions are consistent with
16   independent clinical findings or other evidence in the record.” Thomas, 278 F.3d at 957.
17          Claimant’s treating primary care physician, Dr. Kumar Daulat, completed
18   assessment forms on February 18, 20153 (R. at 379-381) and again on June 1, 20164 (Id. at
19
     3
       Dr. Daulat opined that Claimant could sit, stand, or walk for 3 hours. She could be on
20   her feet for 15-20 minutes at a time. She could lift up to 10 pounds “frequently” (66% of
21   workday) and 11-20 pounds occasionally (33% of workday). She could carry up to 5
     pounds “frequently” and 6-10 pounds “occasionally.” She could “rarely” (0-5% of
22   workday) stoop, squat, crawl, climb, or reach. She could “continuously” (>66% of
23   workday) grasp, push or pull controls, and perform fine manipulations. She could not use
     her feet for repetitive movements or pushing leg controls. She had “total” restrictions
24   regarding unprotected heights, “moderate” restrictions regarding occupational driving and
25   exposure to marked changes in temperature or humidity, and “mild” restrictions with being
     around moving machinery. She had “moderately severe” (11-15% off task) limitations due
26   to pain.
27   4
       Dr. Daulat’s assessment was that Claimant could sit, stand, or walk for 2 hours or less.
28   She could carry and lift: up to 5 pounds “continuously” (>66% of workday), 6-10 pounds
     “frequently” (66% of workday), and 11-20 pounds “occasionally” (33% of workday). She

                                                 -5-
 1   640-642), in which he opined on Claimant’s capacity to perform “work related activities.”
 2   These assessment forms called for Dr. Daulat to check appropriate boxes indicating
 3   Claimant’s ability to sit, stand, walk, lift, and use her hands and feet for work related
 4   activities. (Id. at 379-381, 640-642.) The forms also had Dr. Daulat assess Claimant’s
 5   limitations due to environmental conditions in the workplace and work related limitations
 6   as a result of Claimant’s pain and fatigue. (Id.)
 7          The ALJ accorded Dr. Daulat’s assessments “little weight,” finding them “not
 8   supported by the greater record” and “not consistent with [Claimant’s] reported activity
 9   levels.” (Id. at 18.) The ALJ noted that “Dr. Daulat’s own progress notes show [Claimant]
10   reported maintaining normal activities of daily living.” (Id.) The ALJ also stated that
11   because Dr. Daulat is a family practitioner, he was “less qualified to assess [Claimant’s]
12   physical capacity.” (Id.)
13          The Court concludes the ALJ’s reasons provided in his decision are not specific and
14   legitimate. Garrison, 759 F.3d at 1012. The ALJ provided no explanation of how “the
15   greater record” conflicted with Dr. Daulat’s assessments, citing only to a single treatment
16   record. The ALJ’s subsequent statement that Dr. Daulat’s assessments were inconsistent
17   with Claimant’s “reported activity level” was similarly unsupported. The ALJ omitted any
18   explanation of what evidence of Claimant’s reported activities conflicted with which
19   portions of Dr. Daulat’s assessments. This lack of specificity is legal error. See Burrell v.
20   Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014).
21          The sole record citation provided by the ALJ to indicate lack of support in the
22   greater record for Dr. Daulat’s assessments was to a treatment record containing the
23   notation that Claimant’s “[f]unctional” capacity included “[n]ormal activities of daily
24
25   could “rarely” (0-5% of workday) stoop, squat, crawl, climb, or reach. She could
     “frequently” handle/grip or grasp, “frequently” finger and perform fine manipulations, and
26   “occasionally” push or pull controls. She could use her feet for repetitive movements or
     pushing leg controls. She had “moderate” restrictions regarding unprotected heights;
27
     occupational driving; and exposure to dust, fumes, and gases. She had “mild” restrictions
28   with regards to being around moving machinery. She had “moderate” (10% off task)
     limitations due to pain and fatigue.

                                                 -6-
 1   living.” (R. at 419, cited in the ALJ decision as “(7F/37)”) However, that same description
 2   of Claimant’s functional capacity also contained Dr. Daulat’s contradictory statements that
 3   Claimant was “[n]ot able to perform usual physical activities for age,” and the doctor’s
 4   descriptions of Claimant’s specific limitations, including that she was only able to walk a
 5   block before suffering leg cramps, she was not able to stand for more than 20 minutes “in
 6   rotation,” could sit for no more than 20 minutes at a time, could not lift more than 2
 7   kilograms, and was subject to an unspecified limitation in driving. (Id.) The ALJ’s
 8   unexplained reliance on a single note in Claimant’s treatment records by Dr. Daulat to the
 9   exclusion of other conflicting notations in the same section of the same treatment record
10   runs afoul of the prohibition recognized by the Ninth Circuit against an ALJ “cherry-
11   picking” evidence favorable to a finding of non-disability instead of considering that
12   evidence “in the context of “diagnoses and observations of impairment.” Ghanim v.
13   Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014).
14          Further, the ALJ failed to address how Claimant’s ability to perform household
15   related activities would transfer to an ability to carry out the requirements of full-time work
16   identified in the RFC. The Ninth Circuit has explained that “daily activities may be
17   grounds for an adverse credibility finding if a claimant is able to spend a substantial part
18   of [her] day engaged in pursuits involving the performance of physical functions that are
19   transferable to a work setting.” Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007) (quotation
20   omitted). However, “the mere fact that a plaintiff has carried on certain daily activities does
21   not in any way detract from her credibility as to her overall disability.” Id. (quotation and
22   alteration omitted). The ALJ did not inquire of Claimant at her hearing or detail in his
23   findings the frequency or duration of Claimant’s referenced activities of daily living and
24   failed to explain how Claimant’s ability to perform such activities of daily living
25   transferred to a work setting. “We have repeatedly warned that ALJs must be especially
26   cautious in concluding that daily activities are inconsistent with testimony about pain,
27   because impairments that would unquestionably preclude work and all the pressures of a
28   workplace environment will often be consistent with doing more than merely resting in bed


                                                  -7-
 1   all day.” Garrison, 759 F.3d at 1016.
 2          The ALJ also discounted Dr. Daulat’s opinions because he found Dr. Daulat to be
 3   “less qualified” as a family practitioner “to assess [Claimant’s] physical capacity.” (R. at
 4   18.) Without any explanation for this conclusion, the ALJ’s statement is not a proper
 5   reason for rejecting Dr. Daulat’s opinions. Title 20 C.F.R. § 404.1527(c) instructs how an
 6   ALJ weighs medical opinions, factoring in such considerations as whether the medical
 7   opinion source has examined a claimant, the nature and length of the treatment relationship
 8   between the medical opinion source and the claimant, how well-supported a medical
 9   opinion is, consistency between a medical opinion and the claimant’s record, and the
10   specialization of the medical opinion source. 20 C.F.R. § 404.1527(c)(1)-(6). The ALJ
11   gave the opinions of two state agency non-examining consultative physicians “greater
12   weight” in his decision. (R. at 18) The ALJ concluded without explanation that these
13   opinions “were not inconsistent with the greater objective record, particularly regarding
14   their finding that . . . [Claimant was] limited to less than the full range of light work activity,
15   with . . . limitations, to the extent they support the residual functional capacity.” (Id.)
16          When an ALJ does not accord a treating source’s opinion controlling weight, §
17   404.1527 provides that “[w]e will always give good reasons in our notice of determination
18   or decision for the weight we give your treating source's medical opinion.” 20 C.F.R. §
19   404.1527(c)(2). Here, the ALJ omitted any specific explanation of why he concluded the
20   opinions of the two consultative non-examining reviewing physicians, both of whom were
21   identified as specialists in internal medicine, should be accorded greater weight than those
22   of Dr. Daulat, Claimant’s longtime primary care physician. The ALJ did not discuss or
23   otherwise document application of the § 404.1527(c) factors. The ALJ’s reasons for giving
24   greater weight to the opinions of the non-examining state agency medical reviewers failed
25   to set out “a detailed and thorough summary of the facts and conflicting clinical evidence,”
26   and the ALJ neither specified the relevant “conflicting clinical evidence” nor made findings
27   in support of his summary conclusions.            Accordingly, the ALJ erred by failing to
28   adequately support his decision to reject the medical assessments of treating physician Dr.


                                                    -8-
 1   Daulat and to instead rely on the opinions of non-examining physicians.
 2          For the above reasons, the Court finds that the ALJ erred in rejecting the opinions
 3   of treating physician Daulat and in according “greater weight” to the opinions of non-
 4   examining state agency medical reviewers.
 5          B.     The ALJ erred in rejecting Claimant’s symptom testimony
 6          Claimant alleges the ALJ erred in rejecting her symptom testimony by failing to
 7   articulate specific, clear, and convincing reasons supported by substantial evidence in the
 8   record as whole. (Doc. 14 at 16) For the reasons provided below, the Court agrees.
 9          “Because symptoms sometimes suggest a greater severity of impairment than can
10   be shown by objective medical evidence alone,” the ALJ also considers a claimant’s
11   subjective statements in determining the extent to which her impairments diminish her
12   capacity for work. 20 C.F.R. § 404.1529(c)(3). “At the same time, the ALJ is not ‘required
13   to believe every allegation of disabling pain, or else disability benefits would be available
14   for the asking, a result plainly contrary to 42 U.S.C. § 423(d)(5)(A).’” See Molina v.
15   Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (quoting Fair v. Bowen, 885 F.2d 597, 603
16   (9th Cir. 1989)). Thus, before evaluating a claimant’s subjective testimony, the ALJ must
17   first determine whether the claimant has presented “objective medical evidence” of an
18   “impairment(s) which could reasonably be expected to produce the pain or other symptoms
19   alleged.” 20 C.F.R. § 404.1529(a); see 42 U.S.C. § 423(d)(5)(A). Next, the ALJ evaluates
20   the alleged “intensity and persistence” of the symptoms. 20 C.F.R. § 404.1529(c)(1).
21   Since pain and symptoms “are subjective and difficult to quantify,” a claimant’s pain and
22   symptoms will only be determined to diminish a claimant’s work capacity to the extent that
23   they can be “reasonably be accepted as consistent with the objective medical evidence and
24   other evidence.” Id. §§ 404.1529(a), (c)(3). However, a claimant’s testimony “cannot be
25   rejected solely because the objective medical evidence does not support the severity of her
26   impairment.” Thomas, 278 F.3d at 959.
27          Unless there is evidence of malingering by the claimant, an ALJ may only discredit
28   pain or symptom testimony for reasons that are specific, clear, and convincing. Garrison,


                                                 -9-
 1   759 F.3d at 1014-15. The Court reviews “only the reasons provided by the ALJ in the
 2   disability determination and may not affirm the ALJ on a ground upon which [s]he did not
 3   rely.” Id. at 1010. General findings pertaining to a claimant’s credibility are not sufficient.
 4   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001). Rather, “the ALJ must
 5   specifically identify the testimony she or he finds not to be credible and must explain what
 6   evidence undermines the testimony.” Id. In doing so, the ALJ need not engage in
 7   “extensive” analysis but should, at the very least, “provide some reasoning in order for [a
 8   reviewing court] to meaningfully determine whether [her] conclusions were supported by
 9   substantial evidence.” Brown-Hunter, 806 F.3d at 494.
10          The ALJ may consider “(1) ordinary techniques of credibility evaluation, such as
11   the client’s reputation for lying, prior inconsistent statements concerning the symptoms,
12   and other testimony by the claimant that appears less than candid; (2) unexplained or
13   inadequately explained failure to seek treatment or to follow a prescribed course of
14   treatment; and (3) the claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035,
15   1039 (9th Cir. 2008) (quoting Smolen v. Chater, 80 F.3d 1273, 1294 (9th Cir. 1996)); see
16   20 C.F.R. § 404.1529(c)(4). Additionally, while a “lack of medical evidence cannot form
17   the sole basis for discounting pain testimony, it is a factor that the ALJ can consider in [the]
18   credibility analysis.” Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).
19          Here, the ALJ cited no evidence of malingering and found Claimant had underlying
20   impairments, which were severe in combination: (a) degenerative disc disease of the
21   cervical, thoracic, and lumbar spine; (b) status post fusion with failed back syndrome and
22   sacroiliitis; (c) chronic pain syndrome; (d) irritable bowel syndrome; and (e)
23   gastroesophageal reflux disease. (R. at 12) However, the ALJ discounted Claimant’s
24   testimony regarding the intensity, persistence, and limiting effects of her symptoms,
25   finding it “not entirely consistent with the medical evidence and other evidence in the
26   record for the reasons explained in this decision.” (Id. at 16.)
27          First, the ALJ cited that Claimant had moved more than one time since her alleged
28   onset date, including flying back to Chicago in order to close a mortgage; had sold


                                                  - 10 -
 1   triplexes; and is active on her cellphone. (Id.) He reasoned that this evidence demonstrated
 2   “good cognitive functioning.”      (Id.)   Since the ALJ did not relate this evidence to
 3   Claimant’s spinal impairment, the subject of this appeal, the Court will not address this
 4   reason.
 5          The ALJ also cites to the fact that Claimant underwent three lumbar spine surgeries,
 6   but then returned to work after each. (Id. at 17.) The Court does not find this reason
 7   convincing for two reasons. First, as noted by the ALJ, these surgeries were performed in
 8   2006, 2008, and 2010; thus, there is a significant time gap of five years between the last
 9   surgery and the alleged date of disability (February 18, 2015), which reduces the probative
10   value of this evidence. (Id. at 16.) Second, despite these surgeries, Claimant still needed
11   required extensive pain management. In fact, the ALJ states, “[Claimant] has experienced
12   chronic back pain despite the surgeries and required opioid pain medication for many
13   years.” (Id.) He further notes that in 2014 Claimant had a pain stimulator put in that was
14   later removed due to worsening of the pain. (Id.) Moreover, he notes that Claimant
15   engaged in physical therapy and received epidural injections. (Id.) A treating physician
16   assistant wrote on June 25, 2015, “[Claimant] has been through several injections and the
17   spinal cord stimulatory in the past without adequate pain relief.” (R. at 585.) Because of
18   this, the physician assistant arranged for Claimant to meet with the physician to discuss
19   further interventional treatments. (Id. at 585.) Thus, the ALJ’s citation to Claimant
20   returning to work years before the alleged onset date does nothing to discredit her
21   testimony regarding her pain and symptoms as of the alleged onset date.
22          The ALJ also noted that Claimant was “somewhat reluctant” to discuss her daily
23   activities and “appeared guarded in her response to related questioning.” (Id. at 17.) The
24   ALJ does not explicitly state that he disbelieved her because of these observations, nor did
25   the ALJ cite any evidence of malingering. In any case, the Court does not find these
26   observations and opinions concerning Claimant’s behavior sufficiently “clear and
27   convincing” to warrant discount of her testimony. See Benecke v. Barnhart, 379 F.3d 587,
28   594 (9th Cir. 2004) (“Sheer disbelief is no substitute for substantial evidence.”).


                                                 - 11 -
 1           The ALJ also found that Claimant “is functionally independent and maintains
 2   normal daily activities.” (R. at 17.) He noted that she drives a vehicle to shop and attend
 3   medical appointments, performs domestic chores, is independent in personal care, “surfs
 4   the internet,” and watches TV. (Id.) He further noted Claimant “does not require a cane
 5   or other assistive device despite her claim that she cannot stand or walk for more than 20
 6   minutes at a time.” (Id.) The ALJ concluded that “[t]hese activity levels are otherwise
 7   consistent with the restrictions and limitations outlined in the residual functional capacity.”
 8   (Id.)
 9           At the hearing, Claimant testified she has to alter positions because of her pain at
10   night and that she then needs to nap four or five times during the day for between a half
11   hour and an hour, depending on when her “pain comes back.” (Id. at 68.) She said she
12   could wash dishes, although it took her a while, did not wash laundry but was able to put
13   laundered clothes on hangers, and was able to dress and feed herself. (Id. at 64-65.)
14   Claimant stated she could walk back and forth in front of her house but was unable to do
15   any yardwork. (Id. at 65) Claimant testified she could stand for up to 20 minutes at a time,
16   walk for 15 to 20 minutes at a time, and sit for about 15 minutes before needing to stand
17   or do something else. (Id. at 70.) Claimant’s description of her activities of daily living
18   are consistent with her testimony of pain and fatigue. As the Ninth Circuit has stated, an
19   “ability to talk on the phone, prepare meals once or twice daily, occasionally clean one’s
20   room, and, with significant assistance, care for one’s daughter, all while taking frequent
21   hours-long rests, avoiding any heavy lifting, and lying in bed most of the day . . . is
22   inconsistent with an inability to function in a workplace environment.” Garrison, 759 F.3d
23   at 1016. In that case, the Ninth Circuit concluded that the ALJ’s identification of “supposed
24   inconsistencies between [the claimant’s] daily activities and her testimony” did not “satisfy
25   the requirement of a clear, convincing, and specific reason to discredit [the claimant’s]
26   testimony regarding her pain-related impairments.” Id. Similarly, here the ALJ erred by
27   failing to provide specific, clear and convincing reasons supported by substantial evidence
28   for rejecting Claimant’s testimony about her pain symptoms and her level of limitation.


                                                 - 12 -
 1   V.     CONCLUSION
 2          For the reasons discussed above, the Court holds the ALJ erred by rejecting Dr.
 3   Daulat’s medical opinions and Claimant’s symptom testimony. Given that the ALJ’s RFC
 4   determination was based on these errors, the Court cannot deem the errors harmless.
 5   VI.    REMAND FOR FURTHER PROCEEDINGS
 6          Claimant urges the Court to remand for payment of benefits or, alternatively, for
 7   additional proceedings. (Doc. 14 at 22) The Commissioner urges the Court to affirm the
 8   Commissioner’s final decision or, alternatively, to remand for further proceedings. (Doc.
 9   17 at 19)
10          In the Ninth Circuit, a remand with instruction to award benefits is appropriate if
11   each of three circumstances exist: “(1) the record has been fully developed and further
12   administrative proceedings would serve no useful purpose; (2) the ALJ has failed to
13   provide legally sufficient reasons for rejecting evidence …; and (3) if the improperly
14   discredited evidence were credited as true, the ALJ would be required to find the claimant
15   disabled on remand.” Garrison, 759 F.3d at 1020. A court’s decision to remand a
16   disability benefits case to the Social Security Administration for payment of benefits or for
17   further proceedings is discretionary. Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000).
18   However, remand for an award of benefits is granted only in “rare circumstances,” “where
19   no outstanding issues remain and further proceedings would not be useful” and where “the
20   record, taken as a whole, leaves not the slightest uncertainty as to the outcome of [the]
21   proceeding.”   Treichler, 775 F.3d at 1100-01 (citation and internal quotation marks
22   omitted). See also Leon v. Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017), amended Jan.
23   25, 2018 (“An automatic award of benefits in a disability benefits case is a rare and
24   prophylactic exception to the well-established ordinary remand rule.”) Instead, generally
25   the court will “remand to the agency for additional investigation or explanation.”
26   Treichler, 775 F.3d at 1099 (citation and internal quotation marks omitted).
27          In Treichler, the Ninth Circuit cited with approval its earlier decision to remand a
28   case after an ALJ “erred in making inadequate findings to support his conclusion that the


                                                - 13 -
 1   claimant was not credible” and to allow “’further findings evaluating the credibility of
 2   [claimant’s] subjective complaints,’ while noting that on remand the ALJ could deny
 3   benefits if he made adequate findings.” Id. (quoting Byrnes v. Shalala, 60 F.3d 639, 642
 4   (9th Cir. 1995)). Moreover, this Court cannot conclude that the record provides “not the
 5   slightest uncertainty as to the outcome.” Id. at 1101.
 6          Further proceedings are appropriate here because the ALJ must: (1) provide
 7   specific, legitimate reasons for rejecting Dr. Daulat’s medical opinions; and (2) set forth
 8   specific, clear, and convincing reasons for rejecting Claimant’s symptom testimony,
 9   providing specific citations to the medical record to support his conclusions.
10          Accordingly,
11          IT IS ORDERED that the final decision of the Commissioner of Social Security is
12   VACATED and this matter is REMANDED to the Commissioner for further proceedings
13   consistent with this Order.
14          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment.
15          Dated this 6th day of March, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 14 -
